 1
 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
     In re:                                             )
 9   Masters Enterprises, Inc. (Seattle) d/b/a Fax List )   Case No: 2:19-mc-00169-RSL
     Wholesalers,                                       )
10                                                      )
     ROBERT KAHN,                                       )   ORDER GRANTING
11                                                      )   STIPULATED JOINT MOTION FOR
                                            Plaintiff, )    CONTINUANCE OF PLAINTIFF’S
12                                                      )   MOTION TO COMPEL
     v.                                                 )
13                                                      )
     GRAND SLAM ENTERPRISES, LLC, and                   )
14   WAHLBURGERS FRANCHISING LLC,                       )
                                                        )
15                                       Defendants. )
16
            This matter, having come before the Court upon the stipulated Motion for Continuance of
17
     Plaintiff Robert Kahn’s Motion to Compel Compliance with Subpoena Duces Tecum (Dkt.
18
     No. 1) between Plaintiff and Non-Party Respondent Masters Enterprises, Inc., and the Court
19
     having considered the same, it is hereby ORDERED, ADJUDGED, and DECREED that:
20
            The stipulated Motion to Continue is GRANTED; Plaintiff’s Motion to Compel (Dkt.
21
     No.1) shall be continued to January 24, 2020, with Masters Enterprises’ response brief due no
22
     later than January 17, 2020, and the case docket updated accordingly.
23
            Dated this 2nd day of January, 2020.
24

25
                                                   A
26                                                 Robert S. Lasnik
                                                   United States District Judge

                                                                                      Oseran Hahn P.S.
     ORDER GRANTING STIPULATED JOINT MOTION
     FOR CONTINUANCE OF PLAINTIFF’S MOTION
                                                                             929 108TH AVE NE, #1200
     TO COMPEL – PAGE 1 OF 2                                                  BELLEVUE, WA 98004
     (2:19-mc-00169-RSL)                                                                (425) 455-3900
 1
 2   Jointly Presented By:
 3   OSERAN HAHN P.S.
 4
     /s/ Joshua S. Schaer__________________
 5   James H. Clark, WSBA #18862
     Joshua S. Schaer, WSBA #31491
 6   Attorneys for Third-Party Respondent
 7   Masters Enterprises, Inc.

 8
     HILLIS CLARK MARTIN & PETERSON P.S.
 9
10   /s/ Jessica C. Kerr,
     per e-mail authorization_________
11   Eric D. Lansverk, WSBA #17218
     Jessica C. Kerr, WSBA #49866
12
     Attorneys for Plaintiff
13

14   MARC B. HERSHOVITZ, P.C.

15
     /s/ Marc B. Hershovitz,
16
     per e-mail authorization________
17   Marc B. Hershovitz, Admitted Pro Hac Vice
     Attorney for Plaintiff
18
19

20

21

22

23

24

25

26


                                                          Oseran Hahn P.S.
     ORDER GRANTING STIPULATED JOINT MOTION
     FOR CONTINUANCE OF PLAINTIFF’S MOTION
                                                 929 108TH AVE NE, #1200
     TO COMPEL – PAGE 2 OF 2                      BELLEVUE, WA 98004
     (2:19-mc-00169-RSL)                                    (425) 455-3900
